DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “memory data system” and “said memory” as recited in claim 1, “a monitor device” in claim 5, and “a receiver memory data system” in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because the phrase “inserting”.  The meaning of inserting signals into a program is not clear.  It is suggested to amend the phrase to “transmitting”, “receiving”, “sending”, etc.  
In addition, it is suggested to amend “multiple GPS receiver signals” to “said GPS receiver signals”.
In addition, “said memory” is also objected to.  It is suggested to amend the limitation to “said memory data system”, or include a limitation to introduce “a memory” in the claim.
In addition, “to store multiple GPS receiver signals at an adjacent series of addresses” is also objected to because it is not clear whether the “addresses” correspond to memory address or physical address.  For examination purpose, the limitation is interpreted as “to store multiple GPS receiver signals correspond to adjacent series of property addresses, respectively”.
Appropriate correction is required.  
Claims 11-18 are objected to because they fail to particular point out the claimed invention as either process, machine, manufacture, or composition of matter, or any new and useful improvement.  It is believed that these claims are corresponding to methods or device as recited in claims 1-10.  Appropriate correction is required.
Claim 13 is objected to because of the limitation “the degree of movement”.  It is suggested to amend the limitation to “a degree of movement”.
Claim 14 is objected to because of the limitation “has the capability”.  It is suggested to amend the limitation to “has capability”.
Claim 15 is objected to because of the limitation “the methodology”.  It is suggested to amend the limitation to “have methodology”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4-12 and 14 recite the limitation "said memory".  There are insufficient antecedent basis for this limitation in these claims.
Claims 4 and 6 recite the limitation "said adjacent series of addresses".  There are insufficient antecedent basis for this limitation in these claims.
Claims 3-4, 6 and 11-12 recite the limitation "said geographical location ".  There are insufficient antecedent basis for this limitation in these claims.
Claim 7 recites the limitations “said GPS receiving signals” and "said monitor".  There are insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation “said GPS receiving signals”.  There is insufficient antecedent basis for the limitation in the claim.
Claims 10, 12 and 14 recite the limitation “said memory data system”.  There are insufficient antecedent basis for the limitation in these claims.
Claim 11 recites the limitations "said monitory device" and “said GPS receiving signal”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations “the location” and "said compatible GPS Receiving Devices".  There are insufficient antecedent basis for these limitations in the claim.
Claims 13-17 recite the limitation "said GPS Receiver Devices".  There are insufficient antecedent basis for this limitation in these claims.
Claims 13 and 18 recite the limitation “said operator”.  There are insufficient antecedent basis for these limitation in the claims. 
Claims 15-17 recite the limitation “said communications”.  There are insufficient antecedent basis for these limitation in the claims.
Claim 18 recites the limitations “the said computer monitoring program memory data system” and "the appropriate designated location".  There are insufficient antecedent basis for these limitations in the claim.
In addition, the limitation “said receivers have responded appropriately to said communications and moved to the appropriate designated location” renders the claim indefinite because the meaning of “responded appropriately” is not defined.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki et al. (US 6,710,774 B1).
Regarding claim 1, Kawasaki discloses a method of inserting Global Positioning System Receiver Signals (GPS) into a computer monitoring program providing a memory data system to store multiple GPS receiver signals at an adjacent series of addresses in said memory (e.g. Figs. 1-4 & abstract & col 6 line 30 to col 7 line 58: GPS signals corresponding to position of a vehicle is displayed, i.e. stored, on a monitor along with other building images stored in memory).  
Regarding claim 2, Kawasaki discloses a method of defining a geographical location or physical boundaries or geographical borders at adjacent series of addresses in said memory (Figs. 1-4 & col 7 lines 37-58: map is stored within map data storage unit 113).  
Regarding claim 3, Kawasaki discloses a method of defining said geographical location or physical boundaries or geographical borders in two dimensional or three dimensional configuration (e.g. Figs. 4A-4B).  
Regarding claim 4, Kawasaki discloses a method of storing a series of characters in said adjacent series of addresses to display said geographical location or physical boundaries or geographical borders in said memory (e.g. Figs. 1-7 & 29A: map is stored within map data storage unit 113).  
Regarding claim 5, Kawasaki discloses a method of displaying said GPS receiver signals in said memory on a monitor device (e.g. Figs. 1-4: 116).  
Regarding claim 6, Kawasaki discloses a method of displaying said series of characters in said adjacent series of addresses to display said geographical location or physical boundaries or geographical borders in said memory on a monitor device (e.g. Figs. 1-4: 116).  

Regarding claim 8, Kawasaki discloses a method of specifying exact GPS Receiving Signals to be received into said memory (col 7 lines 19-36: route guiding unit 123 provides route guide based on detected position of the vehicle; thus, implies displaying current GPS signal corresponding to the positon of the vehicle). 
Regarding claim 9, Kawasaki discloses a method of displaying said GPS Receiving Signals movement or travel progression in current exact time of the said GPS receiving signals receipt into said memory (e.g. col 18 lines 56-66: direction of progress).  
Regarding claim 10, Kawasaki discloses a Global Positioning System Receiver device programed with a data system to be compatible with and exclusive to said memory data system (Fig. 1: GPS position detecting unit 112, control unit 119 with compatible program and map data and program data storage unit 113, 115).  
Regarding claim 11, Kawasaki discloses said memory on said monitory device will display said GPS receiving signal in relationship to said geographical location or physical boundaries or geographical borders in current exact time (e.g. Figs. 4A-4B).  
Regarding claim 12, Kawasaki discloses said memory data system operator can ascertain the location of said compatible GPS Receiving Devices in current exact time within said geographical location or physical boundaries or geographical borders (e.g. col 7 lines 19-30: user specify start point and destination).  

Regarding claim 14, Kawasaki discloses said memory data system (e.g. Fig. 28: 307) has the capability to send communications to said GPS Receiver Devices (e.g. Fig. 28: 301-306 and 308-312).  
Regarding claim 15, Kawasaki discloses said GPS Receiver Devices have the methodology of a receiver memory data system for receiving said communications (Fig. 28: GPS receiver devices including element 306 is capable of receiving signals from device 307).  
Regarding claim 16, Kawasaki discloses the said GPS Receiver Devices are designed with audio response components that activate upon receipt of said communications (e.g. Fig. 1: 117 & col 6 lines 64-65: activate voice guidance upon request).  
Regarding claim 17, Kawasaki discloses the said GPS Receiver Devices are designed with mechanical physical response components that activate upon receipt of said communications (e.g. col 6 lines 56-64: upon request, position of vehicle is displayed on a map  shown by a monitor, the mechanical physical response is broadly interpreted as movement of the vehicle with the GPS device).  
Regarding claim 18, Kawasaki discloses said operator can confirm from the said computer monitoring program memory data system that said receivers have responded appropriately to said communications and moved to the appropriate designated location (e.g. col 7 line 60 to col 8 line 5: user can set destination and monitor the movement of the vehicle via display on the GPS device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/KAM WAN MA/Examiner, Art Unit 2688